Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims presented for examination: 1-20

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 08/09/2021, 05/28/2021, 03/11/2021 and 10/07/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  IDS submitted on 4/27/2021 has partially considered due to missing numbers.  Applicant(s) is/are advised to resubmit these references again for reconsideration.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1-6, 12, 15-17 and 19-20 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Willis et al.  (Pub. No. US 2013/0031162).
As to claim 1, Willis discloses a computer-implemented method comprising: 
providing a user of a device with a music service accessible via the device (media selection based on a social metadata) (paragraph 0010);
receiving a digital user request to (1) select a music composition based on content from an additional music service (the media server from a recommendation server, a media list based on the identified artist) (paragraph 0010) and (2) digitally fetch the music composition for use via the music service (transmitting, by the media server to the device for presentation to the first user, an identification of the selected first item of media) (paragraph 0010);
in response to receiving the digital user request: 
analyzing the content and selecting the music composition based on the analysis of the content (the media server from a recommendation server, a media list based on the identified artist) (paragraph 0010) (the recommendation server analyzes the request artist to recommend the media list); and 
digitally fetching the music composition for use via the music service (transmitting, by the media server to the device for presentation to the first user, an identification of the selected first item of media) (paragraph 0010).

As to claim 2, Willis discloses the computer-implemented method of claim 1, wherein the music service operates as part of a social media platform (the user may be prompted to ‘sign in’ to the media deliver service using a public authentication API provided by a social network…) (paragraph 0007).



As to claim 4, Willis discloses the computer-implemented method of claim 3, wherein, upon digitally fetching the music composition, the method further comprises at least one of: playing the music composition for the user's consumption (playback) (paragraph 0107); adding the music composition to a music station for the user's consumption; or enabling the user to digitally share the music composition.

As to claim 5, Willis discloses he computer-implemented method of claim 4, wherein the music station comprises at least one of: a static queue of music compositions (media queue) (paragraph 0105); or an evolving ephemeral queue of music compositions.

As to claim 6, Willis discloses the computer-implemented method of claim 1, wherein the content comprises a digital image of an interface displaying a queue of one or more music compositions within a music station provided by the additional music service (timeline or media queue, for each station that identifies the next item to send to a client 200) (paragraph 0105).
As to claim 12, Willis discloses the computer-implemented method of claim 1, wherein the content comprises a digital image of album art (paragraph 0108).

Claim 15 is rejected under the same reason as to claim 1, Willis discloses a system comprising: a providing module, stored in memory, that provides a user of a device with a music service accessible via the device; a receiving module, stored in memory, that receives a digital user request to (1) select a music composition based on content from an additional music 

As to claim 16, Willis discloses the system of claim 15, wherein the music service operates as part of a social media platform (the user may be prompted to ‘sign in’ to the media deliver service using a public authentication API provided by a social network…) (paragraph 0007).

As to claim 17, Willis discloses the system of claim 15, wherein the content comprises a digital image of an interface displaying a queue of one or more music compositions within a music station provided by the additional music service (media queue) (paragraph 0105). 
As to claim 19, Willis discloses the system of claim 15, wherein the content comprises a digital of album art (album) (paragraph 0108).

Claim 20 is rejected under the same reason as to claim 1, Willis discloses a non-transitory computer-readable medium (main memory) (paragraph 0078) comprising one or more computer-readable instructions (software routines) (paragraph 0078) that, when executed by at least one processor (processor) (paragraph 0078) of a computing device.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Willis et al.  (Pub. No. US 2013/0031162) in view of Kendrick (Pub. No. US 2018/0300577 A1).
As to claim 7, Willis discloses the computer-implemented method of claim 6 excepting for wherein: analyzing the content comprises: scanning the digital image; and identifying the music composition within the digital image as a result of the scanning; and selecting the music composition comprises selecting the music composition in response to identifying the music composition within the digital image.  However, Kendrick discloses wherein: analyzing the content comprises: scanning the digital image; and identifying the music composition within the digital image as a result of the scanning; and selecting the music composition comprises selecting the music composition in response to identifying the music composition within the digital image (in order to purchase digital copies of songs, a user may simply capture an image of a physical record or album, and be presented an option to purchase the song(s) on the record or album, without requiring the user to search for the songs individually) (paragraph 0033).  This suggested that by capturing the image of the record or album the user might be able to identify the music composition using the image to purchase or in another word identify and retrieve the composition based on captured image.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filling date of the instant application to include identify and retrieve the composition based on captured image as disclosed by Kendrick in order to provide composition retrieval.

5.	Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Willis et al.  (Pub. No. US 2013/0031162) in view of YANG et al.  (Pub. No. US 2014/0007171 A1).
As to claim 9, Willis discloses the computer-implemented method of claim 1 excepting for wherein the content comprises an audio-based sample segment of the music composition; however, YANG discloses wherein the content comprises an audio-based sample segment of 

	Claim 18 is rejected under the same reason as to claim 9.

Allowable Subject Matter
6.	Claims 8, 10-11 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As to claim 8, Both Willis, Kendrick and Yang fail to disclose analyzing the content comprises: scanning the digital image; identifying an additional music composition within the digital image as a result of the scanning; and determining that the music composition is similar to the additional music composition according to a similarity metric; and selecting the music composition comprises selecting the music composition in response to determining that the 

As to claim 10, Willis, Kendrick and Yang fail to disclose “analyzing the content comprises: analyzing the audio-based sample segment; and as a result of the analysis, determining that the audio-based sample segment is a segment of the music composition; and selecting the music composition comprises selecting the music composition in response to determining that the audio-based sample segment is a segment of the music composition” in conjunction with the language of preceding claim(s).

As to claim 11, Willis, Kendrick and Yang fail to disclose “analyzing the content comprises: analyzing the audio-based sample segment; as a result of the analysis, determining that the audio-based sample segment is a segment of an additional music composition; and determining that the music composition is similar to the additional music composition according to a similarity metric; and selecting the music composition comprises selecting the music composition in response to determining that the music composition is similar to the additional music composition” in conjunction with claim language of preceding claim(s).
As to claim 13, Willis, Kendrick and Yang fail to disclose “analyzing the content comprises scanning the digital image and identifying a queue of music compositions within an album corresponding to the album art; and selecting the music composition comprises selecting the music composition in response to identifying the music composition within the queue of music compositions” in conjunction with language of preceding claims(s).

As to claim 14, Willis and Kendrick fail to disclose “analyzing the content comprises scanning the digital image and identifying a queue of music compositions within an album 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOQUOC N TO whose telephone number is (571)272-4041. The examiner can normally be reached Mon-Sat 9 - 10:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain S Alams can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAOQUOC N. TO
Examiner




/BAOQUOC N TO/Primary Examiner, Art Unit 2154